                     Case 15-16696-RAM                Doc 104      Filed 11/14/18    Page 1 of 1




       ORDERED in the Southern District of Florida on November 13, 2018.




                                                                            Robert A. Mark, Judge
                                                                            United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                                    www.flsb.uscourts.gov

  In re: William Edward Kleinschmidt,                                            Case No. 15-16696 RAM

  Debtor                                   /                                     Chapter 13

       ORDER GRANTING DEBTOR’S MOTION TO DEEM SECURED CREDITOR
     THREE HORIZONS NORTH CONDO ASSOCIATION CURRENT POST PETITION

            THIS CAUSE having come before the court on November 13, 2018, on the
  Debtor’s Motion to Deem Secured Creditor Three Horizons North Condo Association
  Current Post Petition (DE 89) and hearing no objections, it is
            ORDERED that the Motion is granted and Debtor William Edward Kleinschmidt is
  current in all post petition payments due to Creditor Three Horizons North Condo
  Association.
                                                           # # #

  Submitted by:
  Carolina A. Lombardi, Attorney for Debtor
  The party submitting the order shall serve a copy
  of the signed order on all required parties and
  file with the court a certificate of service
  conforming with Local Rule 2002-1(F).
